 Case 2:17-cv-04304-JAK-FFM Document 271 Filed 10/03/19 Page 1 of 5 Page ID #:9808


 1 ALBERT ERKEL (SBN 93793)
   aerkel@ghslaw.com
 2 NORMA NAVA FRANKLIN (SBN 266827)
   nnava@ghslaw.com
 3 GARCIA HERNANDEZ SAWHNEY, LLP
   330 N. Brand Blvd., Suite 680
 4 Glendale, CA 91203
   PHONE (213)-347-0210
 5 FAX (213) 347-0216
 6 Attorneys for Defendants Oxnard School District,
   Cesar Morales, Ernest Morrison, Debra Cordes,
 7 Denis O’Leary, Veronica Robles-Solis, and
   Monica Madrigal Lopez
 8
                            UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
   J.R., a minor, by and through her          ) Case No.: 2:17-cv-04304-JAK-FFM
11 guardian ad litem, Janelle McCammack;
   M.B., a minor, by and through her          )
12 guardian ad litem, F.B.; I.G., a minor, by )
   and through his guardian ad litem, M.E., ) JOINT STIPULATION FOR A 60 DAY
13 on behalf of themselves and all those        STAY TO FURTHER EXPLORE
   similarly situated,                        )
                                                SETTLEMENT
14                                            )
                               Plaintiffs,    )
15                     v.                     )
16 OXNARD SCHOOL DISTRICT;                    )
   CESAR MORALES, Superintendent of )
17 Oxnard School District, in his official
   capacity; ERNEST MORRISON,                 )
18 President of the Board of Trustees, in his )
   official capacity; DEBRA CORDES,           )
19 Clerk of the Board of Trustees, in her
   official capacity; DENIS O’LEARY,          )
20 Trustee of the Board of Trustees, in his   )
   official capacity; VERONICA ROBLES- )
21 SOLIS, Trustee of the Board of Trustees,
   in her official capacity; MONICA           )
22 MADRIGAL LOPEZ, Trustee of the             )
   Board of Trustees, in her official
23 capacity; and DOES 1 TO 10, inclusive )
                                              )
24                             Defendants. )
25
26
27
28
 Case 2:17-cv-04304-JAK-FFM Document 271 Filed 10/03/19 Page 2 of 5 Page ID #:9809


 1          TO THE COURT AND TO ALL PARTIES AND THEIR COUNSEL OF
 2   RECORD:
 3          This stipulation is entered into by Plaintiffs M.B., I.G., F.S., W.H., I.B., M.L.,
 4   D.C., and A.E., and Primero Los Niños, by and through their respective guardians ad
 5   litem and their counsel (collectively, “Plaintiffs”), and Defendants Oxnard School
 6   District, Cesar Morales, Ernest Morrison, Debra Cordes, Denis O’Leary, Veronica
 7   Robles-Solis, and Monica Madrigal Lopez (collectively, “Defendants”), by and through
 8   their counsel, with reference to the following facts and recitals:
 9          WHEREAS, this Court issued an Order continuing all litigation deadlines on
10   August 16, 2019 (Docket No. 268), 1 with the following dates:
11          November 8, 2019:           Non-Expert Discovery Cut-Off
12          November 8, 2019:           Initial Expert Disclosures
13          November 22, 2019:          Rebuttal Expert Disclosures
14          December 20, 2019:          Expert Discovery Cut-Off
15          January 13, 2020:           Last Day to File All Motions (including discovery
16                                      motions)
17          WHEREAS, the Court indicated in its August 16, 2019 scheduling order that no
18   further continuances will be granted absent compelling circumstances;
19          WHEREAS, the parties had a settlement meeting with counsel for the parties on
20   September 17, 2019;
21          WHEREAS, the parties attended a Mandatory Settlement Conference with
22   Magistrate Judge Patrick J. Walsh (hereinafter, “Judge Walsh”) on September 30, 2019;
23          WHEREAS, the parties have made significant progress towards settlement with
24   the assistance of Judge Walsh;
25
26
27   1
      Prior Scheduling Orders are located at Docket No. 103, Docket No. 130, Docket No. 166, and Docket
     No. 244.
28
                                        1
            JOINT STIPULATION FOR A 60 DAY STAY TO FURTHER EXPLORE
                                  SETTLEMENT
 Case 2:17-cv-04304-JAK-FFM Document 271 Filed 10/03/19 Page 3 of 5 Page ID #:9810


 1         WHEREAS, the parties conceptually agreed to a settlement framework at the
 2   conclusion of the September 30, 2019 mandatory settlement conference with Judge
 3   Walsh;
 4         WHEREAS, a component of the parties’ settlement requires that the parties
 5   designate a third party consultant;
 6         WHEREAS, the parties are in the process of identifying who the third-party
 7   consultant will be, and the precise parameters of the consultant’s role;
 8         WHEREAS, the parties will participate in a further telephonic settlement
 9   conference with Judge Walsh on October 15, 2019;
10         WHEREAS, the parties intend to engage in ongoing settlement discussions in the
11   next 60 days, with the assistance of Judge Walsh as necessary;
12         WHEREAS, both parties believe additional time is necessary in order to explore
13   and potentially reach a resolution to this matter without incurring additional attorneys
14   fees and costs on discovery and expert reports;
15         THEREFORE, the Parties, through their undersigned counsel, hereby agree and
16   stipulate, subject to the approval of the Court, that the matter, including all discovery,
17   should be stayed for 60 days to allow the parties to continue to negotiate and finalize the
18   settlement.
19
     Dated: October 3, 2019                  GARCIA HERNANDEZ SAWHNEY, LLP
20
21
                                             By:     /s/Norma Nava Franklin
22
                                                    Norma Nava Franklin
23                                                  Attorneys for Defendants
                                                    Oxnard School District, Cesar Morales,
24
                                                    Ernest Morrison, Debra Cordes,
25                                                  Denis O’Leary, Veronica Robles-Solis, and
                                                    Monica Madrigal Lopez
26
27
28
                                        2
            JOINT STIPULATION FOR A 60 DAY STAY TO FURTHER EXPLORE
                                  SETTLEMENT
 Case 2:17-cv-04304-JAK-FFM Document 271 Filed 10/03/19 Page 4 of 5 Page ID #:9811

     Dated: October ___,
                    3    2019         LAW OFFICES OF SHAWNA L. PARKS
 1
 2
 3
                                      By: ______________________________
 4                                          Shawna L. Parks, Esq.
                                            Attorneys for Plaintiffs
 5
     .
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       3
           JOINT STIPULATION FOR A 60 DAY STAY TO FURTHER EXPLORE
                                 SETTLEMENT
Case 2:17-cv-04304-JAK-FFM Document 271 Filed 10/03/19 Page 5 of 5 Page ID #:9812




 1                             CERTIFICATE OF SERVICE
 2
 3        The undersigned attorney hereby certifies that on October 3, 2019, I caused a
   true and correct copy of the foregoing JOINT STIPULATION FOR A 60 DAY
 4 STAY TO FURTHER EXPLORE SETTLEMENT to be electronically filed with
 5 the Clerk of the District Court using the CM/ECF system, which sent notification of
   such filing to counsel for all parties.
 6
 7
 8   Dated: October 3, 2019                    By:          /s/Norma Nava Franklin .
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                  CERTIFICATE OF SERVICE
